Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Response to Arguments

Applicant’s response from 2/9/2021 is acknowledged.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.
Applicant has argued that a claim amendment was made with the limitation “to inhibit quorum sensing in a gram-negative bacteria” allegedly in view of the Examiner’s comment that “Applicant has argued mechanistic pathways.  It is not the mechanism, however, but rather the result, which is claimed, namely treatment of infection, which the compounds of the prior art clearly do disclose.”  (Response at p. 5-6).
In response, the Examiner notes that this was an issue before, and it continues to be a similar issue with Applicant’s new claim amendments.  Now, again, it is the result, which is claimed, namely treatment of infection, which the compounds of the prior art clearly do disclose.  That the compounds, in so treating this infection, do it mechanistically by inhibiting quorum sensing in a gram-negative bacteria is yet again, only the functional result of the positive step claimed- namely, treating by administering the claimed compounds.  
The Examiner further previously addressed at great length and depth very similar arguments about what Kumar does and does not teach, in the final office action from 12/1/2020.  Applicant previously argued:

    PNG
    media_image1.png
    206
    643
    media_image1.png
    Greyscale

Applicant has now argued again nearly the same:

    PNG
    media_image2.png
    215
    654
    media_image2.png
    Greyscale
 
The Examiner accordingly repeats and restates her responses from before:
“In response, for starters, let’s clarify some basic propositions for the record.
The periodic table of elements shows how the size/ atomic radius of halogen substituents increases.  So, it is from H[Wingdings font/0xE0]F[Wingdings font/0xE0]Cl[Wingdings font/0xE0]Br.

    PNG
    media_image3.png
    402
    663
    media_image3.png
    Greyscale

Next, let’s clarify for the record what AIC40 (ID40 at 3 nM OHHL) means.  This is what was measured in Table 2 of Kumar at issue.  Kumar provides: “The inhibition index used in the present example is the relative amount of compound required to reduce GFP expression to 40% of the control.  The inhibition index is termed AID40.  Lower values of AIC40 represent better inhibitors of the AHL quorum sensing system.”  Thus, ID40 is the concentration of inhibitor in reducing the OHHL (3 nM) induced GFP expression of AHL in Kumar’s assay.
Table 2 of Kumar, which Applicant referenced in its comments, is next reproduced in its entirety for the record.

    PNG
    media_image4.png
    249
    577
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    776
    583
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    232
    579
    media_image6.png
    Greyscale

The data is also summed in a Table form, prepared by the Examiner below.
Phenyl ring substitution
H
Para-F
Para Cl-claimed by Applicant
Para-Br
Para-CH3-claimed by Applicant
Para-CF3
Para-OCH3
Meta-CF3
AIC40
1.1
4.61
No data in Kumar
0.49
No data in Kumar
1
5.4
4.6


So, as can be seen from the totality of data, the base compound, with no substituents on the phenyl ring had an AIC40 of 1.1, and only two compounds, of the nine additional tested, specifically with Br substitution in the para position (AIC40=0.49) and CF3 substitution in the para position (AIC40=1) performed better.  So, this data places these two compounds as leads from all ten studied.  
It also shows that F, of a much smaller molecular weight, did not perform better than the unsubstituted compound, but that when the atomic radius of the para-substituted halogen increased to that of Br, then the AIC40 much improved to more than twice better.  The only compound not tested in this series of halogen substituents is one and only- with a Cl substitution in between the F and Br, and is Applicant’s claimed compound.  
As noted in the office action, all of F, Br and Cl are bioisosteres of H.  It should also be noted with respect to the para-F compound tested that it only performed somewhat worse than the base compound, but most definitely not considerably worse.  For instance, there were compound substitutions, which, per Table 2, showed AIC40 as high as 69.45.
The data also shows that a CF3 substitution in the para position also gave the second best results.  Changing this group to OCH3, i.e. a bulkier group gave much worst results.  Changing this group to the meta-position also gave much worse results.
So, the data essentially leaves open two or three primary spots for potential testing of similar or improved alternatives- (i) of bioisosteres only slightly smaller in molecular radius than Br, which is one and only halogen-- Cl-- and is Applicant’s claimed compound; and (ii) of bioisosteres, only slightly bigger in molecular radius than CH3, which is one and only halogen—CF3—and is Applicant’s claimed compound, and (iii) potential bioisosteres with meta and ortho-halogen substitutions, as the last two compounds with meta-F and ortho-F also showed the next lowest AIC40.
This conclusion further holds true under the law.  Under the test for prima facie obviousness of a new chemical compound, the lead compound inquiry is “whether a chemist of ordinary skill would have selected the asserted prior art compounds as lead compounds, or starting points, for further development efforts.” Otsuka, 678 F.3d at 1291. Kumar, in combination with Patani and Berger, based on the data above and the further disclosure of the references discussed herein and in the body of the rejection, re establish that a chemist of ordinary skill would have had a reason to select the Law compounds “from the panoply of known compounds in the prior art.” (Id. at 1292.) This satisfies the lead compound inquiry, and Applicants’ arguments concerning AIC40 do not persuade otherwise.
Applicant is also reminded that the second part of the obviousness inquiry for a new chemical compound is “whether the prior art would have supplied one of ordinary skill in the art with a reason or motivation to modify a lead compound to make the claimed compound with a reasonable expectation of success.” Otsuka, 678 F.3d at 1292. Patani was cited for bioisosterism, and particularly for the substitution of hydrogen with fluorine, and Berger for likewise substitutions with other halogens, i.e. Br and Cl.  Moreover, Patani discloses a study wherein hydrogen was replaced with fluorine on a phenyl group resulting in “enhanced affinity and efficacy.”
Further, Applicant has not established a case of teaching away either.  In fact, Kumar specifically discloses data for lead compounds of Table 2, as well as teaches the broader genus for the claimed utility.  Accordingly, Kumar, in combination with Patani and Berger do not teach away because they do not “criticize, discredit, or otherwise discourage” the claimed solution of substituting hydrogen with fluorine or chlorine. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).
Thus, this application’s issues are akin to the situation in Merck, where the Federal Circuit found that the fact that “a multitude of effective combinations were disclosed does not render any particular formulation less obvious,” especially where “the claimed composition is used for the identical purpose taught by the prior art.” Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). See also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”).  
This is also further consistent with a panoply of other holdings that  replacement of ring equivalents in a compound is expected to produce compounds having similar biological activity (bioisosterism). See also, Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980); In re Merck, 231 USPQ 375 (Fed. Cir. 1986).  H and alkyl are art recognized equivalents.  In re Lincoln, 126 USPQ 477, 53 USPQ 40 (CCPA, 1942); In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA, 1963);  In re Lohr, 317 F.2d 388, 137 USPQ 548 (CCPA, 1963); In re Hoehsema, 399 F.2d 269, 158 USPQ 598 (CCPA, 1968); In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978); In re Hoke, 560 F.2d 436, 195 USPQ 148 (CCPA, 1977); Ex parte Fauque, 121 USPQ 425 (POBA, 1954); Ex parte Henkel, 130 USPQ 474, (POBA, 1960).   
Alternatively, under the recent decision in KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727,-----, 82 USPQ2d 1385 (2007), obvious to try is now appropriate test of motivation.
When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under [35 USC] 103.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct 1727,-----, 82 USPQ2d 1385, 1397 (2007).  
A person of ordinary skill would have known to claim position isomers, bioisosteres equivalents of the prior art’s compounds or replace H with other halogens and alkyl and vice versa at the time the invention was made. The limited and available options are: (i) of bioisosteres only slightly smaller in molecular radius than Br, which is one and only halogen-- Cl-- and is Applicant’s claimed compound; and (ii) of bioisosteres, only slightly bigger in molecular radius than CH3, which is one and only halogen—CF3—and is Applicant’s claimed compound, and (iii) potential bioisosteres with meta and ortho-halogen substitutions, as the last two compounds with meta-F and ortho-F also showed the next lowest AIC40. These are identifiable and finite options. There is anticipated success because each of these modifications is routinely practiced by drug development chemists. Therefore, any of the modifications is an obvious selection available for the preference of a skilled artisan.”

Applicant has further argued that the office action used improper hindsight. (Response at p. 8).  In response, while the Examiner is fully fully aware that hindsight bias often plagues determinations of obviousness, Graham v. John Deere Co., 383 U.S. 1, 36 (1966), she is also mindful that the Supreme Court has clearly stated the “combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 416.  Indeed, "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  In the instant case, the Examiner pointed to specific disclosures in the prior art that give a reason or motivation to combine the ingredients as claimed, thereby overcoming any concern regarding hindsight bias. See Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1292 (Fed. Cir. 2012).
For the foregoing reasons, the rejections are still deemed proper and are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over W02007085042 to Kumar et al. (“Kumar”, of record), further in view of Patani et al., Bioisosterism: A Rational Approach in Drug Design, Chem. Rev. 1996, 96, 3147-3176 (“Patani”), and Burger, Isosterism and bioisosterism in drug design, p. 287-328, in Progress in Drug Research, Vol. 37, 1991 (“Burger”), and Burger, Isosterism and bioisosterism in drug design, p. 287-328, in Progress in Drug Research, Vol. 37, 1991 (“Burger”).
	Kumar discloses compounds of Formula I, which disclose the genus of Applicant’s claimed compounds, specifically as highlighted below for the following substituents.  (Claim 1).

    PNG
    media_image7.png
    611
    573
    media_image7.png
    Greyscale

Kumar further discloses the following specifically compounds of this genus, which are bioisosteres of Applicant’s claimed compounds.
Kumar discloses that the first compound of table 2, p. 33 (unsubstituted compound; compound 219, p. 40), 

    PNG
    media_image8.png
    68
    60
    media_image8.png
    Greyscale

the first compound of page 34 (fluorine-substituted compound) 

    PNG
    media_image9.png
    73
    63
    media_image9.png
    Greyscale

the fifth compound on page 34 (the bromine-substituted compound)

    PNG
    media_image10.png
    71
    58
    media_image10.png
    Greyscale

the sixth compound on page 34, (the CF3 substituted compound)

    PNG
    media_image11.png
    63
    60
    media_image11.png
    Greyscale
, 
and the fourth compound on page 34, (the OMe substituted compound).

    PNG
    media_image12.png
    65
    60
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    242
    581
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    792
    574
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    252
    576
    media_image15.png
    Greyscale

Kumar discloses that the compounds are active against Gram-negative bacteria, such as P. aeruginosa, and that the compounds are used in the treatment of infections characterized by biofilm formation ((p. 8, ll. 5-11; p. 33-34, Table 2; claim 7, claim 8; p. 7, l. 23 - p. 8, l. 2; p. 8, l. 16- p. 9, l. 4).
The compounds in Table 2 are lead compounds, as they were assayed and showed activity in three tests- LasR assay, which provides a measurement of quorum sensing inhibition activity, the growth inhibition of S. epidermis, and inhibition of biofilm formation against P. aeruginosa, S. epidermis and E. coli biofilm. (p. 32-34).  Under the test for prima facie obviousness of a new chemical compound, the lead compound inquiry is “whether a chemist of ordinary skill would have selected the asserted prior art compounds as lead compounds, or starting points, for further development efforts.” Otsuka, 678 F.3d at 1291. Law’s disclosure establishes that a chemist of ordinary skill would have had a reason to select the Law compounds “from the panoply of known compounds in the prior art.” (Id. at 1292.)

Applicant’s two claimed compound are both compounds per Kumar’s Formula I, and with substituents, which only differ from Kumar’s specific compounds of Table 2, where there is Cl in Applicant’s claimed compounds, where there is Br or F in Kumar, or alternatively, there is CH3 in Applicant’s claimed compounds, where there is OCH3, or CF3 in Kumar.  However, it would have been obvious to a person of skill in the art to make the substitutions claimed by Applicant, because such compounds are well known in the art to be bioisosteres, with rationale such as found in Patani and Burger, and upheld by the courts in e.g. Otsuka.  
Patani discloses the following history and benefits of the bioisosteres:

    PNG
    media_image16.png
    216
    476
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    90
    471
    media_image17.png
    Greyscale

(p. 3147).
With respect to the substitution where there is CH3 in Applicant’s claimed compounds, versus where there is OCH3, or CF3 in Kumar, Patani discloses that classical bioiososteres are with monovalent atoms fluorine versus hydrogen replacements.  (p. 3149).  

    PNG
    media_image18.png
    982
    700
    media_image18.png
    Greyscale

Thus, based on Kumar, further in view of Patani, the skilled artisan would have been motivated with a reasonable expectation of success before the effective filing date of the claimed invention to substitute CH3 in the lead compounds of Table 2 of Kumar, because the structure with no substitutions (p. 33) showed activity in 4/5 tests in Table 2, the compound with OCH3 substitution in the same position in 2/5 tests, and the compound with CF3 substitution showed activity in the 
With respect to the substitution where there is Cl in Applicant’s claimed compounds, versus where there is H, Br or F in Kumar, Burger discloses that classical bioiososteres are with monovalent atoms fluorine versus hydrogen replacements.
Burger further relates to the concept of isosterism and bioisosterism in drug design, and it further elaborates on isosteric halogens.  (p. 316 et seq.).  It states that F differs from the other halogens by its smaller size which leans more towards the volume of H, and by its stable shorter bond to carbon, but that other isosteric modifications have also been made, to include with other electronegative groups, such as NO2, as well as other halogens, such as Cl and Br. (Id.).
Based on the disclosure of Kumar, further in view of the knowledge of the person of skill in the art on modification of lead compounds as bioisosteres, as taught by Patani and Burger, a person of skill in the art would have been motivated with a reasonable expectation of success to make a F, Cl, Br versus H replacement, and likewise CF3 versus CH3 (particularly where there is additionally also activity with OCH3).  It is prima facie obvious to try a bioisostere of a compound with a reasonable expectation of success, particularly where as here such a structurally similar and lead compound is among a finite number of identified, predictable solutions.  See MPEP 2143.E.  It is also prima facie obvious to select a known material based on its suitability for its intended use. See MPEP 2144.07.  In response, the Examiner notes that this was an issue before, and it continues to be a similar issue with Applicant’s new claim amendments.  Now, again, it is the result, which is claimed, namely treatment of infection, which the compounds of the prior art clearly do disclose.  With respect to Applicant’s new claim amendment “to inhibit quorum sensing in a gram-negative bacteria”, this recites only the functional result of the positive step claimed- namely, treating by administering the claimed compounds, and is thus a function of the compounds of Kumar, as modified by Burger and Patani. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627